HOUSER, Commissioner.
The plaintiff, the petition, the issue in the trial court, the judgment dismissing the petition for failure to state a claim upon which relief may be granted, the issues on appeal, and the plaintiff’s brief on appeal are identical with those in Giloti v. Hamm-Singer Corp., Mo.Sup., 396 S.W.2d 711, decided by Division No. 2 of this Court on December 13, 1965. An examination of defendant’s brief on this appeal reveals that the points and arguments are substantially the same as in that case. The only difference between the two cases is the name of the defendant, the names of the attorneys for the defendant and the name of the circuit judge. We approve and endorse the statement of facts, the reasoning and the decision of Division No. 2 in the prior case and therefore affirm the judgment dismissing the petition.
WELBORN and HIGGINS, CC., concur.
PER CURIAM;
The foregoing opinion by HOUSER, C, is adopted as the opinion of the court.
All of the Judges concur.